EXHIBIT 32 CERTIFICATION OF THE CHIEF EXECUTIVE OFFICER AND CHIEF FINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 I, Richard Reincke, the Chief Executive Officer and the Chief Financial Officer of GWS Technologies, Inc. certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that the amended Annual Report of GWS Technologies, Inc. on Form 10-K/A for the fiscal year ended October 31, 2009 fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934 and that information contained in such Annual Report on Form 10-K/A fairly presents in all material respects the financial condition and results of operations of GWS Technologies, Inc. Date:April 14,2010 By: /s/ Richard Reincke Richard Reincke Chief Executive Officer and Chief Financial Officer
